ClaRksoN, J.
This is a civil action instituted under the Declaratory Judgment Act. N. C. Code, 1939 (Michie), secs. 628 (a) and 628 (b). On the admitted facts in this case, did the Board of Commissioners of Sampson County, N. C., have the right, in its discretion, to order a revaluation and reassessment of property in said county for the year 1942? We think so.
N. C. Code, supra, sec. 7971 (111), is as follows: “Listing and assessing in quadrennial years. In one thousand nine hundred and forty-one, and quadrennially thereafter, all property, real and personal, subject to taxation, shall be listed and assessed for ad valorem tax purposes. Provided, that in one thousand nine hundred and forty-one, and quadren-nially thereafter, the county board of commissioners may determine whether real property in the respective counties and townships shall be revalued by horizontal increase or reduction or by actual appraisal thereof, or both. Where the horizontal method is used, the provisions of the next succeeding section shall also apply.”
Section 7971 (111), standing alone, the contention of plaintiff would be correct: “That the Legislature intended to vest County Boards of *236Commissioners with authority to revalue and reassess property only in the quadrennial years of 1941, 1945, and so on.”
The above section was amended by Public Laws of 1941, ch. 282, by adding the following: “Provided, that the boards of county commissioners of the various counties of the State may, in their discretion, defer or postpone the revaluation and reassessment of real property required herein in the year one thousand nine hundred and forty-one, and all proceedings and actions heretofore taken by said board of county commissioners in any county in the State as to postponement, or as to increases or reductions or by actual appraisal thereof, are hereby in all respects ratified, validated, and confirmed. Any such board, of county commissioners may, in its discretion, defer or postpone any such revaluation, reassessment, or reappraisal for the years one thousand nine hundred and forty-two and one thousand nine hundred and forty-three.”
"We think the proviso changes materially the Act above quoted; it says: “Provided, that the boards of county commissioners of the various counties of the State may, in their discretion, defer or postpone the revaluation and reassessment of real property,” etc. If the General Assembly had intended to abolish the revaluation in 1941, it would no doubt have used language to that effect. The language used “defer or postpone” did not mean abolish. The Act did not say defer or postpone until 1945. The proviso further says: “May, in its discretion, defer or postpone any such revaluation, reassessment or reappraisal for the years one thousand nine hundred and forty-two and one thousand nine hundred and forty-three.” Thus, the proviso, we think, left it to the discretion of the board of county commissioners of any county in the State to defer or postpone the exercise of the power to the succeeding years prior to 1945. This intent is further evidenced by the fact that the General Assembly did not say that the revaluation and reassessment was deferred or postponed to quadrennial years, 4 years that expired in 1945. We think that the position here taken was clearly the intent of the General Assembly by virtue of the 1941 amendment to C. S., 7911 (111). We so hold.
For the reasons given, the judgment of the court below is
Affirmed.